MEMORANDUM **
California prisoner Bryan Davis, Sr., appeals pro se from the district court’s judgment dismissing his amended complaint for failure to state a claim. We have *556jurisdiction pursuant to 28 U.S.C. § 1291. We conclude that the district court properly dismissed Davis’ action under 28 U.S.C. § 1915A(a) and (b). The district court notified Davis of the deficiencies in his pleadings, advised him how to correct them and afforded him an opportunity to amend his complaint. We agree with the district court that the allegations in Davis’ first amended complaint, that he has been subjected to atrocity and crimes since 1998, were too vague and conelusory to state a civil rights claim. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.1992) (noting that the court’s discretion to deny leave to amend is particularly broad where court has afforded plaintiff one or more opportunities to amend his complaint); Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.